OPINION OF THE COURT
Per Curiam.
Carlos A. Ferreira, an attorney admitted to practice in the State of New York at a term of the Appellate Division of the *328Supreme Court for the Second Judicial Department on July 23, 1980, submits an affidavit of resignation pursuant to section 603.11 of the rules of the court (22 NYCRR). The Departmental Disciplinary Committee for the First Judicial Department recommends that this court accept the resignation and enter an order striking respondent’s name from the roll of attorneys, effective immediately.
Respondent acknowledges that he is the subject of an investigation by the .Departmental Disciplinary Committee for the First Judicial Department into allegations of professional misconduct and admits that he cannot successfully defend himself on the merits against any charges predicated upon the misconduct being investigated.
Respondent admits that in an attempt to obtain an uncontested divorce for a client, he falsely represented that he was the attorney for the plaintiff husband, signed (without authorization) and notarized the husband’s name to necessary documents, and filed documents containing false signatures and material misrepresentations with the Clerk of the Supreme Court, New York County, on the basis of which a judgment of divorce was entered by the court.
Due to the seriousness of this misconduct, we accept respondent’s resignation and order that respondent’s name be stricken from the roll of attorneys, effective immediately, and that he be directed to comply with the provisions of section 603.13 of the rules of the court regulating the conduct of disbarred, suspended and resigned attorneys.
Sandler, J. P., Asch, Milonas, Kassal and Wallach, JJ., concur.
Resignation of respondent as an attorney and counselor-at-law in the State of New York accepted.